Citation Nr: 1028007	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability prior to September 11, 2009.

3.  Entitlement to an initial disability rating in excess of 30 
percent for a right knee disability after September 11, 2009.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for a right knee disability prior to 
September 11, 2009, of entitlement to an initial rating in excess 
of 30 percent for a right knee disability after September 11, 
2009, and of entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent evidence establishes that the Veteran's currently 
diagnosed obstructive sleep apnea had its onset during his active 
military service.  


CONCLUSION OF LAW

Sleep apnea was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

The Veteran contends that he suffers from sleep apnea as a result 
of his active military service.  Specifically, he asserts that, 
during service, he began to stop breathing during the night.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that, after undergoing a 
sleep study in May 2009, a diagnosis of severe obstructive sleep 
apnea was confirmed.  As such, the evidence demonstrates the 
existence of a current disability, meeting the first requirement 
for the establishment of service connection.  See Hickson v. 
West, 
12 Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, the 
Veteran reported that he had trouble sleeping and that he 
"stopped breathing while sleeping" in a May 1997 Report of 
Medical History.  He has also provided statements and testimony 
indicating that he has continued to experience these symptoms 
since his discharge.

The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Sleep 
apnea is defined as "transient periods of cessation of breathing 
during sleep."  Dorland's Illustrated Medical Dictionary (31st 
ed.) (2007).  In this case, there is no dispute that Veteran is 
competent to report symptoms of sleeping disturbances he 
experiences because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is some question as to the 
competency of a lay person to diagnosis the sleep disruptions 
that he or she may experience as sleep apnea, because, by 
definition, the person is asleep when there is a cessation of 
breathing.  In any event, the Veteran also submitted a supporting 
statements from three of his friends asserting either that they 
have heard the Veteran complain about sleep troubles since 
service or that they have personally witnessed him stop breathing 
and wake up at night.  Therefore, the Board finds that the 
evidence establishes that the Veteran experienced symptoms of a 
chronic sleep disorder in service, meeting the second requirement 
for service connection.

Finally, there is also competent evidence of record establishing 
a relationship between the Veteran's diagnosis of sleep apnea and 
service.  First, in November 2008, the Veteran submitted an 
opinion from his private physician that determined that it is 
"as likely as not" that his current complaints were the result 
of a 1995 head injury in service.  Additionally, a VA physician 
also provided an opinion in May 2009 indicating that, because the 
May 1997 Report of Medical History noted the Veteran's complaints 
of trouble sleeping and of "stopping breathing" at night, 
"[i]t is as likely as not that [the Veteran's] sleep apnea is 
related to his time in service."   

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting continuity of symptomatology since 
service, as well as the fact that there is competent medical 
evidence of record indicating a relationship between the 
Veteran's sleep apnea and service, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports the 
establishment of service connection.  

While the evidence is not unequivocal, it has nonetheless placed 
the record in relative equipoise.  As such, the Veteran's 
service-connection claim for obstructive sleep apnea is granted.




ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

With regard to the remaining issues on appeal, the Board finds 
that a remand is necessary to ensure that the Veteran is afforded 
every opportunity with respect to his claims.

As an initial matter, although the Veteran underwent VA 
examinations of the right knee in February 2009 and September 
2009, the Board finds that a new examination is warranted.  The 
United States Court of Appeals for Veterans Claims has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In this case, the February 2009 VA examination did not adequately 
identify the Veteran's active ranges of motion for the right knee 
or indicate at what point that the onset of pain began.  In 
addition, although the most recent September 2009 VA examination 
evaluated the range of motion of the right knee and identified at 
what point tenderness was noted, incongruous testing results were 
provided.  Specifically, it was noted that the Veteran possessed 
extension from 20 to 20 degrees but that he experienced 
tenderness at 30 degrees.  These two findings appear to be in 
conflict; for example, if he did in fact experience tenderness at 
30 degrees, it would follow that he possessed more than the 20 
degrees of extension that was noted on testing.  Conversely, if 
he only possessed extension from 20 to 20 degrees, then it 
follows that he was unable to perform any extension and it is 
unclear how the examiner would have determined that tenderness 
was present at 30 degrees.  As these findings are insufficient to 
rate the right knee based upon limitation of motion, the Board 
finds that another VA examination must be conducted to properly 
evaluate the severity of the Veteran's right knee disability.  

Further, the Veteran testified at his May 2010 hearing that his 
right knee disability had worsened in severity since the most 
recent VA examination in September 2009.  Hearing Transcript (T.) 
at p. 9-10.  In this regard, he indicated that, since the last VA 
examination, the range of motion may have decreased "maybe just 
a hint less" and that he also experienced greater instability of 
the knee.  Id. at p. 10.  VA's General Counsel has stated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(explaining that while the Board is not required to direct a new 
examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).  Since the evidence 
indicates that the Veteran's disability may have increased in 
severity since his September 2010 VA examination, he should be 
afforded an additional VA examination for the purpose of 
determining the current severity of the service-connected 
disability on appeal.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Additionally, according to an August 2009 VA physical therapy 
report, it was noted that the Veteran fell and injured his hand 
because his right knee "gave way."  Given this evidence, as 
well as the Veteran's subjective complaints of right knee 
instability, the VA examiner is also requested to provide an 
opinion as to whether recurrent subluxation or lateral 
instability of the right knee is present and, if so, offer an 
opinion as to whether such instability is slight, moderate, or 
severe in nature.  See e.g., VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997)  (the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257, and that evaluation of 
a knee disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2009)). 


Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  Here, in the September 2009 VA examination, the Veteran 
reported that, due his knee and feet disabilities, he was unable 
to work.  Additionally, the VA examiner noted that his right knee 
disability had significant effects on his usual occupation.  
Based on this evidence, as well as the Veteran's assertions, the 
Board finds that the issue of TDIU has been reasonably raised by 
the record and is, thus, properly before the Board by virtue of 
his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, however, the Board finds that further development is 
necessary prior to adjudicating the claim.  Here, a resolution of 
the Veteran's claims for an increased rating could impact upon 
VA's consideration of his TDIU claim under 38 C.F.R. § 4.16(a), 
depending upon the rating assigned for his disability.  
Accordingly, resolution of his claim for TDIU would be premature 
at this juncture.  

Moreover, the law provides that a TDIU may be granted upon a 
showing that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  The Veteran in this case is presently service-connected 
for a right knee strain (rated as 30 percent disabling), cervical 
spine strain (rated as 10 percent disabling), right foot strain 
with metatarsalgia and calluses (rated as 10 percent disabling), 
and for left foot strain with metatarsalgia and calluses (rated 
as 10 percent disabling).  However, despite the evidence of 
unemployability provided by the Veteran during the September 2009 
VA examination, in a November 2006 treatment report, it was noted 
that he was a stay-at-home father because he could not afford to 
pay daycare costs on the wages he earned.  Given the conflicting 
evidence of record regarding the Veteran's reason for being 
unemployed, a VA examination and opinion should be provided to 
determine whether his service-connected disabilities, alone or in 
aggregate, render him unable to secure or follow a substantially 
gainful occupation.  Therefore, a VA examination and opinion is 
also required to determine, to the extent possible, that his 
right knee disability or any of his other service-connected 
disabilities preclude substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall schedule the Veteran for an 
appropriate VA examination or examinations 
to:

(a)	evaluate the severity of the 
Veteran's service-connected right knee 
disability.  The VA examiner is directed 
to perform testing on ranges of motion of 
the right knee and expressly denote the 
point at which painful motion begins (see 
DeLuca v. Brown, 
8 Vet. App. 202 (1995)); 

(b)	evaluate whether the Veteran has 
recurrent subluxation or lateral 
instability of the right knee.  If so, the 
VA examiner is directed to offer an 
opinion on whether the instability is 
slight, moderate, or severe in nature; and

(c)	determine whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner is 
directed to consider the Veteran's 
statements asserting that he is unable to 
work due to his knee and feet 
disabilities, as well as the evidence of 
record indicating that he stopped working 
because the cost of daycare was 
disproportionate to the wages he earned.

For each examination, the claims folder 
should be made available to and reviewed by 
the examiner(s).  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.   If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation. 

2.  Following the completion of above, the RO 
shall readjudicate all issues in appellate 
status.  If any benefit sought on appeal is 
not granted, the RO should furnish 
supplemental statement of the case as 
appropriate, and he and his representative 
should be provided an opportunity to respond 
in accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


